Title: To George Washington from Henry Knox, 1 March 1791
From: Knox, Henry
To: Washington, George



Sir.
War department, March 1st 1791

By the resolves of Congress of the 20th of October 1786, certain officers were appointed and commissioned for the troops to

be raised by virtue of the said resolves, but before the said troops were completed, or ordered upon service, Congress on the 9th day of April 1787 directed they should be disbanded, excepting two companies, the occasion having ceased for which they were required.
In the appointments about to take place, it is probable that several of the officers of the said troops, may be comprehended.
It is agreeably to justice and the principles which you have been pleased to direct respecting the relative rank of officers—“that officers of the same grade and of original appointments, are to take relative rank according to the dates of the resolves of Congress by which they were raised, commencing with the resolve of Congress of the 1st of April 1785”—This principle secures the relative rank of the officers of the same grades now in service—That is—All officers now in service will be senior in their respective grades to the officers of the new appointments.
But, it will probably be made a question, whether the appointments of officers by virtue of the Acts of Congress of October 20th 1786, and disbanded by the Acts of Congress of the 9th of April 1787, was of such a nature as equitably to alter, or change the relative rank, which was established during the war among the officers about to be appointed under the Acts about to be passed.
On consideration of this subject I am of opinion that the appointments of officers under the aforesaid acts of October 20th 1786, and who were disbanded in April 1787, ought not to be estimated of more value than the service performed by the troops or militia raised for one year, under the resolve of Congress of the 3rd of June 1784.
And you have been pleased to decide that the service of officers of the troops last mentioned, is not to be considered as equivalent to reverse the relative rank of officers established during the late war.
It is important to decide upon this point previously to the appointments, and to inform the officers that the relative rank of the late war is to govern the new appointments in the same grades as far as the same shall be applicable.
And there will be another question of considerable importance in the business of relative rank, which requires decision, and that is whether the promotion to field officers shall upon

the establishment of a second regiment or any greater number of regiments be lineal, or whether it shall be regimental.
In order to be perfectly understood on this point it will be necessary to explain it.
It is proposed to introduce a number of old captains of the late war into the new regiment—These officers may be induced to enter the service if they see a prospect of promotion in their own regiment—But if the promotion is to be lineal, the rules already established to secure the rank of the officers now in service will have the operation to make them all field officers before any of the captains of the new appointments shall be promoted.
The above rule to secure the officers of the troops in service their rank was to prevent them being superceded in their respective grades by new appointments of old officers of the late war—so far it is just.
But, it is easy to forsee if the promotion is to be lineal from the captains to field officers the public will for-ever be precluded from availing itself of the services of the old officers of the late war.
In order to avoid so great an evil, it would seem proper to establish, a new rule—that promotion should be regimental entirely; in the same manner as the promotion now is between the artillery and infantry—each rising in his own corps.
The officers of the old regiment would preserve the seniority acquired by their services since 1785, and would take rank of officers of new appointments upon courts martial, and on command.
There seems to be more justice in a regimental, than a lineal Promotion, as the officers always obtain the promotion arising from their own service—I have the honor to be with the highest respect Sir Your obedient Servant

H. Knox

